Citation Nr: 0427083	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  02-13 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for mild aortic 
regurgitation, mitral regurgitation, dilated cardiomyopathy, 
and congestive heart failure secondary to hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to 
September 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. 
§§ 1110, 1131  (West 2002); 38 C.F.R. § 3.303 (2003).  In 
order to show a chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001). Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a chronic disease, including 
hypertension and other cardiovascular-renal disease, becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).
In the instant case, service connection is in effect for 
residuals of a cerebral vascular accident with history of 
elevated blood pressure readings, currently evaluated as 20 
percent disabling.  The evidence reflects numerous elevated 
blood pressure readings during active service.  Specifically, 
the record indicates the following readings on annual 
examination, outpatient visits, or electrocardiogram studies:  
October 1956- 136/90 sitting, 130/90 recumbent, 136/90 
standing; May 1957- 146/96; November 1957- 150/92; October 
1958- 140/96; November 1959-148-98; and September 1960- 
140/110 and 140/85.  The veteran's blood pressure readings on 
his retirement examination in July 1962 were 130/86 sitting, 
128/82 recumbent, and 132/86 standing; clinical evaluation of 
the heart was considered normal.  
Review of the file also reflects that the veteran identified 
outpatient treatment at Brooke Army Medical Center, Fort Sam 
Houston, on various dates between 1963 and 1967, and in 1970 
and 1971 for an unrelated complaint.  As any blood pressure 
readings during this period would be relevant, the Board is 
of the opinion that these records should be sought and 
associated with the record.  
The record includes the report of a September 1990 VA 
examination for "evaluation of hypertension" in which the 
examiner opined that, on review of the claims folder and 
records from the time of the veteran's stroke (1972), there 
is no evidence of hypertension in the veteran's history.  
"His stroke is attributed to an atherosclerotic plaque high 
in his carotid artery."
The veteran underwent a VA examination in March 2002 in 
connection with the current claim.  Of note, the examiner 
diagnosed hypertension and dilated cardiomyopathy-ejection 
fraction 30 to 35 percent.  He commented that the veteran had 
elevations in blood pressure on active duty and this probably 
contributed to his cerebrovascular accident at a relatively 
young age.  He further commented that it is at least as 
likely as not that the hypertension played a role in the 
veteran's dilated cardiomyopathy and left ventricular 
hypertrophy.  The examiner did not, however, address the 
issue of whether the elevated blood pressure readings in 
service are related to the veteran's current diagnosis of 
hypertension and dilated cardiomyopathy.  This is a question 
of medical etiology; therefore, competent medical evidence is 
required.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Given the March 2002 opinion and the September 1990 VA 
examination which included the opinion that the veteran did 
not have a history of hypertension, the Board finds that 
additional medical opinion is required.  38 C.F.R. §4.2 
(2003); See also Ardison v. Brown, 6 Vet. App. 405, 407 
(1994) (inadequate examination frustrated judicial review).
In August 2003, the veteran submitted a VA Form 21-4138 in 
response to a development notice he received that same month.  
The veteran stated that he had no additional evidence to 
submit other than the documents attached, which appear to be 
a February 1994 letter from Brooke Army Medical Center 
addressed to the veteran and a copy of a January 1994 
consultation and five-day blood pressure check.  Review of 
the record indicates this evidence has not previously been 
associated with the file and has not been considered by the 
agency of original jurisdiction (AOJ).  The veteran did not 
submit a waiver of RO consideration.  Consequently, the Board 
must remand for initial consideration by the AOJ.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (invalidated 38 C.F.R. 
§ 19.9(a)(2), which, in conjunction with 38 C.F.R. § 20.1304, 
eliminated the requirement that the appellant waive initial 
consideration by AOJ of evidence submitted to Board).
Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should contact Brooke Army 
Medical Center and request the veteran's 
outpatient treatment records, dating from 
1962 to 1971.  In accordance with the 
Veterans Claims Assistance Act (VCAA), 
Public Law No. 106-475, 114 Stat. 2096 
(2000), the efforts to obtain those 
records shall continue until the records 
are obtained unless it is reasonably 
certain that such records do not exist or 
that further effort to obtain those 
records would be futile. 

3.  The veteran should be afforded an 
examination by an appropriate specialist 
to determine the nature, status and 
etiology of any current cardiovascular 
disorder.  All indicated studies must be 
conducted.  The claims file, to include a 
copy of this remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  
After the examination and review of the 
evidence in the claims folder, including 
service, VA, and private medical records, 
the physician should express opinions as 
to the following:

(a) Does the veteran currently have 
essential hypertension; (b) If he has 
such a disability, the examiner is 
requested to provide an opinion, based 
upon the examination results and the 
evidence in the claims file, regarding 
the etiology of any diagnosed 
hypertension disability and any other 
cardiovascular disability found to be 
present, to include whether it is at 
least as likely as not (i.e., at least a 
50-50 probability) that any currently 
diagnosed cardiovascular disorder, 
including hypertension,  and mild aortic 
regurgitation, mitral regurgitation, 
dilated cardiomyopathy, and congestive 
heart failure secondary to hypertension, 
were caused or aggravated by military 
service.  The examiner should 
specifically address the findings noted 
in the September 1990 VA examination.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinion are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

5.  The RO should readjudicate the issue 
of entitlement to service connection for 
mild aortic regurgitation, mitral 
regurgitation, dilated cardiomyopathy, 
and congestive heart failure secondary to 
hypertension.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

